DETAILED ACTION
This Office action is in response to the application filed on 24 December 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4, and 10 each use the transitional phrase, “consists of” in reciting further description of the DC leg (claims 3 and 10) or the AC leg (claim 4). This phrase is interpreted to indicate that the claim or the limitation which follows it excludes any and all elements or steps not explicitly recited. See MPEP 2111.03, section II.
However, in each of these claims, the use of “consists of” renders the claims indefinite because it is not clear which elements in the claims are included in the respective DC or AC leg, and therefore not clear what must be excluded.
Specifically, with respect to claim 3, it is first noted that claim 1 introduces, “at least one DC leg, each having a DC port and a first DC bus”. However, claim 3 then recites that each DC leg “consists of two sets of power semiconductor devices connected in series with a positive terminal and a negative terminal to form the first DC bus and with the connected terminals of the two sets of power semiconductor devices connected to the common ground through a second current sensor, a first inductor connected between a terminal of the first DC bus and a terminal of the DC port that is not the common ground, and a first capacitor connected in parallel with the DC port.”
Because of the grammatical structure of the claim (e.g., lack of semi-colons and/or indents to distinguish among separate clauses), only the two sets of power semiconductor devices are unambiguously recited as making up the DC leg. While the first DC bus and the DC port are mentioned in claim 3, they are not clearly recited to be elements of which the DC leg consists – however, given the recitation from claim 1, it is presumed that they are.
Claim 3 recites various additional elements, including, “a positive terminal and a negative terminal”, “the common ground”, “a second current sensor”, “a first inductor” and “a first capacitor”. However, as far as it is understood, these are all only recited in terms of their connections to each other or to the two sets of power semiconductor devices. It is not clear whether the claim positively includes them in the DC leg, and therefore what is or is not included as part of the DC leg is indefinite.
Examiner will interpret all of the claim elements quoted above as being part of the DC leg. To overcome this rejection, it is suggested that Applicant may amend the claim so that is clearly sets forth those elements of which the DC leg consists. Alternatively, if the particular interpretation associated with the transitional phrase, “consists/consisting of” was not Applicant’s intention when drafting the claim, then simply changing this phrase to “comprises” or “further comprises” would resolve the issue.
Claims 4 and 10 suffer from essentially the same deficiencies as claim 3, so the above explanations will not be repeated. These claims will be interpreted in a corresponding manner as provided for claim 3, and Applicant may overcome the issues with substantially similar amendments in each claim as for claim 3.

Lastly, it is noted that each of claims 3, 4, and 10 recite “two sets of power semiconductor devices” (emphasis added). According to the plain meaning of the term, a “set” is understood to be a collection or group of things sharing a particular characteristic – in other words, a set is understood as including multiple elements.
While the specification uses the term “sets”, based on specific descriptions therein and from the the drawings, it appears that the broadest conception of the invention in this regard would include two individual power semiconductor devices (one high-side switch and one low-side switch as shown in the various drawings) rather than two sets. As such, Examiner will interpret “two sets of power semiconductor devices” to mean “two power semiconductor devices”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, JR. et al. (US 2001/0001535; hereinafter “Johnson”) in view of Zhu et al. (US 2013/0222951; hereinafter “Zhu”).
In re claim 1, Johnson discloses a power electronic converter (any of Figs. 4, 5, 9, 10; for example, see Fig. 10), comprising: 
at least one DC leg (470 and/or 430), each having a DC port (i.e., terminals to which battery 460 is connected) and a first DC bus (e.g., 402a and/or 402b); 
at least one AC leg (410 and/or 420), each having an AC port (e.g., terminals to which AC source 10 is connected) and a second DC bus (e.g., also node 402a and/or 402b); 
at least one DC-bus capacitor (C1, C2); 
wherein the DC port(s) and the AC port(s) are connected to a common ground (neutral point N); wherein the first DC bus(es) of the DC port(s) and the second DC bus(es) of the AC port(s) are connected together to form a converter DC bus (i.e., 402a and 402b) with the DC-bus capacitor(s) connected to it (as shown); and
wherein the common ground is a neutral line of the AC port(s) (as shown; see also [0033], [0035]).
Johnson does not disclose a ground-fault detection unit and a Protective Earth terminal that is connected to the earth; and wherein the ground-fault detection unit is connected between the common ground and the Protective Earth terminal.
Whereas Zhu discloses a power conversion system (Fig. 1) with fault protection circuitry including a ground fault detection unit (140, 142, 144, 145) connected between a grounded/neutral terminal (103, 109, 119) and a protective earth terminal (150) that is connected to the earth (as shown and see variously [0003], [0004], [0021], etc.). Zhu teaches this is a simple and cost-effective tool to identify ground fault conditions of lesser magnitude which may not be detectable with more conventional ground fault protection systems ([0021]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power converter of Johnson by incorporating a ground-fault detection unit and a Protective Earth terminal that is connected to the earth; and wherein the ground-fault detection unit is connected between the common ground and the Protective Earth terminal as shown and taught by Zhu, for the purpose of providing simple, cost-effective ground fault protection that is able to identify ground fault conditions of lesser magnitude which may not be detectable with more conventional systems.
In re claim 4, Johnson discloses wherein each AC leg (420 in this case) consists of two sets of power semiconductor devices (Q3, Q4) connected in series with a positive terminal (402a) and a negative terminal (402b) to form the second DC bus (as shown) and with the connected terminals of the two sets of power semiconductor devices connected to the AC port (across Vout, N terminals) through a second inductor (L2), and a second capacitor (CL) connected in parallel with the AC port (as shown).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2001/0001535) and Zhu (US 2013/0222951) as applied to claim 1 above, and further in view of Okuma (US 2004/0233688; hereinafter “Okuma”).
In re claim 3, Johnson further discloses wherein each DC leg (430 in this case) consists of two sets of power semiconductor devices (Q5 and Q6) connected in series with a positive terminal (402a) and a negative terminal (402b) to form the first DC bus (as shown) and with the connected terminals of the two sets of power semiconductor devices connected to the common ground (N), a first inductor (L4) connected between a terminal of the first DC bus (L4 is connected to 402a through Q7) and a terminal of the DC port (positive terminal of battery 460) that is not the common ground, and a first capacitor (C1 and/or Cs in Fig. 16 – see [0072] teaching the use of Fig. 16 circuitry in other embodiments) connected in parallel with the DC port (as shown).
The combination of Johnson and Zhu therefore only lacks the second current sensor connected between the two power semiconductor devices and the common ground.
Whereas Okuma discloses a power converter (Fig. 4) with a common ground/neutral terminal (bottom terminals of source 1 and load 6) and which teaches the use of a current sensor (71 with unlabeled current transducer) connected between the terminals of two power semiconductor devices (10, 11) and the common ground (through inductor 40, as shown), such that the current flowing through the switches and inductor to the common ground/neutral can be controlled to match the waveform of the output voltage ([0110]-[0111]) and thereby increase the conversion efficiency ([0144]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power converter from the previous combination of Johnson and Zhu by incorporating a second current sensor connected between the terminals of the two power semiconductor devices and the common ground as shown and taught by Okuma, for the purpose of controlling the current through the semiconductor devices and the inductor to match the output voltage waveform and thereby increase the conversion efficiency.
In re claim 10, Johnson discloses wherein each DC leg (430 in this case) consists of two sets of power semiconductor devices (Q5, Q6) connected in series with a positive terminal (402a) and a negative terminal (402b) to form the first DC bus (as shown) and with the connected terminals of the two sets of power semiconductor devices connected to the common ground (N) through a third inductor (L3), and a third capacitor (C1) connected in parallel with the DC port (i.e., C1 is connected in parallel to the DC port (across the battery 460 and inductor L4) through Q7 and common ground N as shown in Fig. 10) that has one terminal connected to the common ground (N, as shown) and the other terminal connected to a terminal of the first DC bus (402a, as shown).
The combination of Johnson and Zhu therefore only lacks the third current sensor in series with the third inductor. 
Whereas Okuma discloses a power converter (Fig. 4) with a common ground/neutral terminal (bottom terminals of source 1 and load 6) and which teaches the use of a current sensor (71 with unlabeled current transducer) connected in series with an inductor (40) between the terminals of two power semiconductor devices (10, 11) and the common ground (as shown), such that the current flowing through the switches and inductor to the common ground/neutral can be controlled to match the waveform of the output voltage ([0110]-[0111]) and thereby increase the conversion efficiency ([0144]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power converter from the previous combination of Johnson and Zhu by incorporating a third current sensor in series with the third inductor as shown and taught by Okuma, for the purpose of controlling the current through the semiconductor devices and the inductor to match the output voltage waveform and thereby increase the conversion efficiency.

Claims 2, 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2001/0001535) and Zhu (US 2013/0222951) as applied to claim 1 above, and further in view of Frye et al. (WIPO Pub. No. 2017/102692; hereinafter “Frye”).
In re claim 2, the combination of Johnson and Zhu from claim 1 would necessarily further teach that the ground-fault detection unit (i.e., 140, 142, 144, 145, 150 in Zhu which were incorporated into Johnson) consists of a first current sensor (142), together with a voltage sensor (144) that measures the voltage between the Protective Earth terminal and the common ground ([0043]).
The combination of Johnson and Zhu therefore only lacks a neutral ground resistor connected in series with the first current sensor.
Whereas Frye discloses a ground fault detection unit (110 - Fig. 2A) for use in a power conversion system (Figs. 1 or 3) and which includes a neutral ground resistor (204) in series with the ground fault current sensor (206) for the purpose of limiting ground fault current to an interrupt rating, and for preventing the ground fault detection unit from acting as a parallel return path for non-fault current (see [0054]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power converter from the previous combination of Johnson and Zhu by incorporating a neutral ground resistor connected in series with the first current sensor as shown and taught by Frye for the purpose of limiting ground fault current to an interrupt rating, and for preventing the ground fault detection unit from acting as a parallel return path for non-fault current.
In re claim 5, the combination of Johnson and Zhu teaches the claimed invention as explained above for claim 1, except for wherein the AC port(s) are connected to a Residual Current Circuit Breaker or a Ground Fault Circuit Breaker. 
Whereas Frye discloses a power conversion system (Fig. 3) including a ground fault circuit breaker (120) connected to the AC ports (outputs of the converters 114), the breaker being opened in the event of a detected ground fault or other fault in order to protect the system ([0047], [0049]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power converter from the previous combination of Johnson and Zhu by incorporating a Ground Fault Circuit Breaker connected to the AC port(s) as shown and taught by Frye in order to protect the conversion system by opening the breaker when a ground fault is detected.
In re claim 6, the combination of Johnson, Zhu, and Frye (as explained for claim 2 above) would necessarily further teach that the neutral ground resistor (204 in Fig. 2A of Frye, which was incorporated into the system of Johnson/Zhu as explained above) is set to limit the current flowing through it below a certain level when there is a ground fault (see [0054] of Frye – i.e., this was the specific motivation for proposing the modification of Johnson/Zhu to include the resistor, as explained for claim 2 above).
In re claim 7, the combination of Johnson, Zhu, and Frye (as explained for claim 2 above) would further teach that the first current sensor (142 from Zhu) measures the current flowing through it (i.e., as is the inherent function of such devices) and a visual or audio warning signal is generated when the current flowing through it exceeds a certain value (see steps 202-208 in Fig. 2 and [0037] of Zhu, describing the function of the current sensor for determining a ground fault and providing an alert).
In re claim 8, the combination of Johnson, Zhu, and Frye (as explained for claim 2 above) would further teach that the voltage sensor (144 from Zhu) measures the voltage of the Protective Earth terminal with respect to the common ground (i.e., across the fuse 145 as shown in Fig. 1 of Zhu) and a visual or audio warning signal is generated when the voltage of the Protective Earth terminal with respect to the common ground exceeds a certain value (see steps 210-218 in Fig. 2 and [0038] of Zhu, describing the use of the voltage sensor for determining ground fault and providing the alert).
In re claim 9, the combination of Johnson, Zhu, and Frye (as explained for claim 2 above) would further teach that the the current signal measured by the first current sensor and the voltage signal measured by the voltage sensor are used to cross-validate the first current sensor and the voltage sensor (i.e., from Fig. 2 of Zhu, the two sensors are used in tandem to identify a minor ground fault (214), which is interpreted as cross-validating the sensors).

In re claim 11, Johnson discloses a method for power electronic converters, comprises the steps of: building a power electronic converter (any of Figs. 4, 5, 9, 10; for example, see Fig. 10) with 
at least one DC leg (430 and/or 470), each having a DC port (at battery 460) and a first DC bus (402a and/or 402b); 
at least one AC leg (410 and/or 420), each having an AC port (at AC source 10 or at load ZL) and a second DC bus (402a and/or 402b); 
at least one DC-bus capacitor (C1, C2); 
connecting the DC port(s), the AC port(s), and the ground-fault detection unit to a common ground (N), which is the neutral line of the AC port(s) (as shown); and
connecting the first DC bus(es) of the DC port(s) and the second DC bus(es) of the AC port(s) together to form a converter DC bus (i.e., 402a and 402b as shown) with the DC-bus capacitor(s) connected to it (as shown).
Johnson does not disclose a ground-fault detection unit and a Protective Earth terminal that is connected to the earth. Johnson also does not disclose building the ground-fault detection unit via putting a current sensor and a neutral ground resistor in series and a voltage sensor to measure the voltage between terminals of the ground-fault detection unit; connecting the ground-fault detection unit between the common ground and the Protective Earth terminal; selecting a proper value for the neutral ground resistor to limit the current flowing through it below a certain level when there is a ground fault; and installing a Residual Current Circuit Breaker or a Ground Fault Circuit Breaker at the AC port(s).
Whereas Zhu discloses a power conversion system (Fig. 1) with fault protection circuitry including a ground fault detection unit (140, 142, 144, 145) connected between a grounded/neutral terminal (103, 109, 119) and a protective earth terminal (150) that is connected to the earth (as shown and see variously [0003], [0004], [0021], etc.), the ground fault detection unit comprising a current sensor (142) and a voltage sensor (144) to measure the voltage between terminals of the ground-fault detection unit ([0038]). Zhu teaches this is a simple and cost-effective tool to identify ground fault conditions of lesser magnitude which may not be detectable with more conventional ground fault protection systems ([0021]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power converter and method of Johnson by incorporating a ground-fault detection unit and a Protective Earth terminal that is connected to the earth and to include steps of building the ground-fault detection unit via putting a current sensor and a voltage sensor to measure the voltage between terminals of the ground-fault detection unit; and connecting the ground-fault detection unit between the common ground and the Protective Earth terminal as shown and taught by Zhu, for the purpose of providing simple, cost-effective ground fault protection that is able to identify ground fault conditions of lesser magnitude which may not be detectable with more conventional systems.
The combination of Johnson and Zhu still lacks the neutral ground resistor in series with the current sensor, selecting a proper value for the neutral ground resistor to limit the current flowing through it below a certain level when there is a ground fault; and installing a Residual Current Circuit Breaker or a Ground Fault Circuit Breaker at the AC port(s).
Whereas Frye discloses a ground fault detection unit (110 - Fig. 2A) for use in a power conversion system (Figs. 1 or 3) and which includes a neutral ground resistor (204) in series with the ground fault current sensor (206), the neutral ground resistor being selected to limit a ground fault current through it below a certain level (i.e., current is limited to a level that provides a sufficient interrupt rating – [0054]), for the purpose of limiting the fault current and for preventing the ground fault detection unit from acting as a parallel return path for non-fault current (see [0054]). Frye also discloses a ground fault circuit breaker (120) installed at the AC ports (outputs of the converters 114), the breaker being opened in the event of a detected ground fault or other fault in order to protect the system ([0047], [0049]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power converter from the previous combination of Johnson and Zhu by incorporating a neutral ground resistor connected in series with the first current sensor, selecting a proper value for the neutral ground resistor to limit the current flowing through it below a certain level when there is a ground fault, and by installing a Residual Current Circuit Breaker or a Ground Fault Circuit Breaker at the AC port(s), all as shown and taught by Frye. The neutral ground resistor and its proper selection would be done for the purpose of limiting ground fault current to an interrupt rating and for preventing the ground fault detection unit from acting as a parallel return path for non-fault current; the installation of the ground fault circuit breaker at the AC port would be done in order to protect the conversion system by opening the breaker when a ground fault is detected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing further examples of power converters having a common ground or neutral terminal between input and output, and/or examples of known ground fault detection circuits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838